CUSIP NO. 21075N204 Page8 of 8 EXHIBIT 99.2 TO SCHEDULE 13D/A The following schedule lists all transactions in shares of common stock of Contango Oil & Gas Inc. by the Reporting Persons during the period beginning with the first transaction after the most recent transaction reported by the Reporting Persons on their most recent filing on Schedule 13D dated April 16, 2009, and ending on June 4, 2009, the date of the event giving rise to this filing.All of the transactions were effected through one or more brokers in the ordinary course of business, as principal, in the open market on the American and/or other stock exchanges, or in over-the-counter transactions. Trade Date Transaction Type Quantity Price* 4/8/2009 SALE 1800 38.5367 4/8/2009 SALE 1200 38.5367 4/9/2009 SALE 660 40.0491 4/9/2009 SALE 440 40.0491 4/27/2009 SALE 42780 36.7540 4/27/2009 SALE 28520 36.7540 4/28/2009 SALE 45000 36.3181 4/28/2009 SALE 30000 36.3181 6/4/2009 SALE 8400 48.1422 6/4/2009 SALE 5600 48.1422 *Exclusive of any commissions or transaction costs.
